DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2018/000316, filed 17 Aug 2018; and claims benefit of provisional application 62/547687, filed 18 Aug 2017.

Claims 1-23 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reacting the target oligonucleotide with particular orthoester linkers having a fluorous tag, does not the full scope of the method encompassing reacting the target oligonucleotide with an orthoester linker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method of purifying a target oligonucleotide, the method comprising synthesizing the target oligonucleotide on a solid support and obtaining a mixture comprising the target oligonucleotide and truncated oligonucleotides; and reacting the target oligonucleotide with an orthoester linker, and thereby forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises an affinity tag.
The state of the prior art:  Berry et al. (WO 2006/081035 A2, published 03 Aug 2006, provided by Applicant in IDS mailed 18 Feb 2020) teaches an oligonucleotide purification methodology comprising synthesizing oligonucleotides using oligonucleotide reagents each bearing at least one fluorous group to yield a mixture of synthesis products and reagents, the mixture including at least one target synthesized 1DMTr-T and FSi-T). 
Sekine et al. (J. Am. Chem. Soc., 1983, 105, p2044-2049, cited in PTO-892) teaches four kinds of cyclic orthoester functions have been studied as protecting groups of hydroxyl groups in nucleosides. (page 2044, abstract) Sekine et al. teaches the protecting group of hydroxyl functions is one of the permanent subjects in organic synthesis. Although a number of protecting groups have been explored, only a few have survived in the field of nucleoside and nucleotide chemistry, since very limited conditions have been required for chemical transformations. (page 2044, left column) Sekine et al. teaches The methoxymethylidene group is well-known as the protecting group of ribonucleoside cis-2',3'-diol. From a different point of view, it could be also recognized that methanol is protected by the cyclic orthoester structure of the nucleoside backbone. For protection of hydroxyl groups, symmetrical cyclic orthoester structures are suitable because the cyclic chiral centers are induced in protected molecules. (page 2044, bottom of right column) Sekine et al. teaches for searching appropriately stable protecting groups particular orthoesters were chosen since they have no chiral centers and simple structures. (page 2045, left column, paragraph 3) 

The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  While the reactivity of most chemical functionalities in isolation is relatively predictable, the sheer number of possible orthoester chemical structures which are appended to oligonucleotides means that one skilled in the art cannot predict the usefulness for all possible methods of purifying a target oligonucleotide comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises an affinity tag.  Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims is infinite.  Any possible orthoester chemical structure could potentially be used according to the claimed method 
The amount of direction or guidance presented:  The specification speaks generally about orthoester linkers, such as the general compound of formula (Ia) at and examples of affinity tags at page 12, paragraph 0112 to page 15, paragraph 0152.  However, guidance is not given for the particular chemical reactions or conditions involved in incorporating these general compounds or affinity tags into methods of purifying a target oligonucleotide using an orthoester chemistry that is not disclosed in the prior art.
The presence or absence of working examples: The only working examples provided are for methods of purifying a target oligonucleotide comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises a cyclic dioxolane orthoester and the affinity tag is a fluorous tag attached via an ether or 
The specification further discloses synthesis of cyclic dioxolane orthoesters wherein the affinity tag is a fluorous tag attached via an ester or amide functional group such as at page 35, example 10 and page 36, example 11, however no working example is provided for methods of purifying a target oligonucleotide comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises the affinity tag is a fluorous tag attached via an ester or amide functional group. 
Note that lack of working examples commensurate in scope with the claimed invention is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as chemical modification of oligonucleotides.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible methods comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises an affinity tag beyond those known in the art, (such as the orthoester protecting groups having simple structures and lacking functional groups associated with an affinity tag as taught in Sekine et al. or Marshall et al., or the instant working examples for the method comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises a cyclic dioxolane orthoester and the affinity tag is a fluorous tag attached via an ether or disulfide functional group) one skilled in the art would undertake a novel and extensive research program into the chemical modification of oligonucleotides.  Because this research would have to be exhaustive, and because it 
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all possible methods of purifying a target oligonucleotide comprising forming an oligonucleotide-orthoester linker conjugate wherein the orthoester linker comprises an affinity tag.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the method "wherein the affinity tag is a fluorous or a hydrophobic tag with a cLogP value of at least 3." The instant specification at page 8, paragraph 0065 as published states "The partition coefficient (log P) of a substance normally octanol:water. When this value is calculated rather than measured, it is called c Log P." (emphasis added) The recitation of a cLogP value in the claim renders the scope of the claim unclear because the identity of the two immiscible solvents is not defined by the claim and the specification provides only a non-limiting example of octanol:water. As the ratio of solubility will depend on the solvents selected for comparison or partition, the scope of the claim cannot be determined because the selection of the two immiscible solvents is undefined. 
Claim 17 recites a "partial hydrophobic tag". The instant specification at page 8, paragraph 0065 as published states that "A hydrophobic tag has a c Log P of at least 3 or a combination of two, three or four "partial hydrophobic tags" has a collective value of c Log P of at least 3." In addition to the lack of clarity regarding the variable definition of c Log P as detailed above, the term "partial hydrophobic tags" is further defined by reference to two, three or four "partial hydrophobic tags", where the claim language of claim 17 does not require multiple "partial hydrophobic tags". This variable definition pf cLogP and definition relative to other variable structures renders the scope of the claim unclear.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest prior art is Berry et al. (WO 2006/081035 A2, published 03 Aug 2006, provided by Applicant in IDS mailed 18 Feb 2020) in view of Sekine et al. (J. Am. Chem. Soc., 1983, 105, p2044-2049, cited in PTO-892).
Berry et al. teaches an oligonucleotide purification methodology comprising synthesizing oligonucleotides using oligonucleotide reagents each bearing at least one fluorous group to yield a mixture of synthesis products and reagents, the mixture including at least one target synthesized oligonucleotide bearing at least one fluorous group. (abstract) Berry et al. teaches the oligonucleotide reagents most generally characterized in bearing at least one fluorous group, either permanently or via an otherwise conventional protecting group such as, for instance, DMTr, Boe, TIPS, TES, etc. (bottom of page 7) Berry et al. teaches exemplary embodiments wherein oligonucleotide reagents bearing at least one fluorous group via conventional protecting group such as DMTr and di-isopropylsilyl (page 42, examples F1DMTr-T and FSi-T). 
Berry et al. does not specifically teach the method wherein the fluorous group is attached to the oligonucleotide via an orthoester linker.
Sekine et al. teaches as detailed above. Sekine et al. teaches four kinds of cyclic orthoester functions have been studied as protecting groups of hydroxyl groups in nucleosides. (page 2044, abstract) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teaching of Berry et al. in view of Sekine et al. in order to select the method wherein the fluorous group is attached to the oligonucleotide The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)" In the instant case, as detailed above, Sekine et al. teaches for searching appropriately stable protecting groups particular orthoesters were chosen since they have no chiral centers and simple structures, and Marshall et al. teaching the state of the pertinent art teaches the development of the ACE group required extensive research to develop this innovative orthoester protecting group. Therefore the instantly claimed invention would not have been obvious to one of ordinary skill in the art because Marshall et al. teaching the state of the pertinent art suggests the results would not have been predictable to one of ordinary skill in the art.

Conclusion
No claim is currently in condition for allowance.
Claim 22 is objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623